Citation Nr: 1707291	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  05-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating from March 23, 2005 to June 21, 2009, an initial rating higher than 20 percent from June 22, 2009 to September 21, 2011, and an initial rating higher than 60 percent from September 22, 2011, for peripheral vascular disease of the right lower extremity.  

2. Entitlement to an initial compensable rating from March 23, 2005 to June 21, 2009, an initial rating higher than 20 percent from June 22, 2009 to September 21, 2011, and an initial rating higher than 60 percent from September 22, 2011, for peripheral vascular disease of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) dated in July 2005.  In October 2010, the Veteran presented sworn testimony at a hearing chaired by the undersigned Veterans Law Judge at the RO in Atlanta, Georgia regarding the issues of higher initial ratings for peripheral vascular disease (PVD) of the right lower extremity and left lower extremity.  A transcript of the hearing has been associated with the Veteran's claims file.  The Board most recently remanded these issues for further development in February 2015.

By way of history, in the July 2005 rating decision the RO granted service connection for PVD of the right lower extremity and left lower extremity, assigning each a noncompensable evaluation effective March 23, 2005.  In a June 2012 rating decision the Appeals Management Center (AMC) increased the Veteran's disability ratings for PVD of the right and left lower extremities to 60 percent each, effective September 22, 2011.  However, in a September 2015 rating decision the RO found that there was a clear and unmistakable error in the evaluations of PVD of the right lower extremity and left lower extremity and assigned a decreased evaluation of 20 percent from June 22, 2009 for both the right lower extremity and left lower extremity.  The RO found that the June 2012 rating did not consider the VA examination of June 22, 2009, which showed a 20 percent evaluation was warranted.  The RO continued the 60 percent evaluation for both lower extremities from September 22, 2011 onward.  As the rating action that implemented the 20 percent rating from June 22, 2009 to September 21, 2011 did not change the Veteran's combined disability rating, which remained at 80 percent from April 26, 2006, actually increased to 90 percent from June 22, 2009 to September 21, 2011, and remained 100 percent from September 22, 2011, the assignment of the staged ratings of 20 percent did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.  Thus the issues are characterized as reflected on the title page.  

In October 2009, the RO granted a 30 percent rating for tinea versicolor, effective February 5, 2009.  In November 2009, the Veteran disagreed with the assigned rating of 30 percent and the effective date of February 5, 2009 for the assigned 30 percent rating.  A Statement of the Case was issued on these matters in April 2010, and in April 2010 the Veteran filed a Form 9 Appeal perfecting his appeal of these issues.  On the April 2010 Form 9 Appeal, the Veteran requested a Travel Board hearing for these claims.  However, at the time of the October 2010 Board hearing, the issues pertaining to tinea versicolor were not certified to the Board nor did the Veteran raise them during the hearing.  During the October 2010 Board hearing the Veteran confirmed that the only issues before the Board were higher initial ratings for PVD of the lower extremities and service connection for a low back disability, which was subsequently granted by the AMC in the June 2012 rating decision and is no longer in appellate status.  An internal email at the Veterans Benefits Administration in October 2014 shows that the appeal pertaining to the tinea versicolor issues was certified to the Board in April 2011, closed in VACOLS (Veterans Appeals Control and Locator System) in May 2011, and a decision by the Board has not yet been issued.  Thus these issues are currently in appellate status and the Veteran's request for a Board hearing on these issues remains pending.  

Further, in January 2015 the Veteran filed a Form 9 Appeal perfecting his appeal of the issue of whether the effective date of compensation for migraine headaches warrants an earlier effective date prior to September 13, 2005.  On the Form 9 the Veteran also checked the box requesting a Travel Board hearing.  A VA Form 8, Certification of Appeal dated in April 2015 is associated with the file for the issue of an effective date earlier than September 13, 2005 for the grant of service connection for migraine headaches.  
Based on the procedural history discussed above, the Veteran has a pending request for a Board hearing for the following three issues: a rating higher than 30 percent for tinea versicolor; an effective date earlier than February 5, 2009 for the grant of the 30 percent rating for tinea versicolor; and an effective date earlier than September 13, 2005 for the grant of service connection for migraine headaches.  In August 2016, November 2016, and February 2017 a letter was sent to the Veteran advising him that he was placed on the waiting list for Travel Board hearings.  Thus the record shows that the AOJ is in the process of scheduling the Veteran for a Board hearing.  The Board hereby brings to the RO's attention the fact that the Veteran must be afforded the opportunity at his upcoming Board hearing to present testimony not only on the issue of an effective date earlier than September 13, 2005 for the grant of service connection for migraine headaches but also on the issues of a rating higher than 30 percent for tinea versicolor and an effective date earlier than February 5, 2009 for the grant of the 30 percent rating for tinea versicolor.  Further, these issues are not intertwined with the issues currently before the Board and will be addressed separately by the Board after the Veteran has had an opportunity to present testimony before a Veterans Law Judge.  The Board also brings to the RO's attention a July 2016 Report of General Information that shows the Veteran asked that he be scheduled for a videoconference Board hearing instead of a Travel Board hearing regarding these matters.  In December 2016 the Veteran reiterated his request for a videoconference Board hearing.  

The Veteran in April 2016 filed VA Form 28-1900 for Vocational Rehabilitation, and the Board hereby refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Similarly, in January 2015 the Veteran filed VA Form 21-4502, claim for Application for Automobile or Other Conveyance and Adaptive Equipment,  However, the RO in a rating decision in October 2014 established entitlement to automobile or other conveyance and adaptive equipment, and thus the Board refers this matter to the AOJ for further clarification and appropriate action.  

In July 2016, the Veteran submitted VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, and requested that his claim of service connection for diabetes mellitus be reopened and that he be granted service connection for hypertension secondary to diabetes mellitus.  The Board refers these matters to the AOJ for further follow-up and necessary actions.  The Board notes that service connection for hypertension has been in effect since January 1993.  See October 2014 rating decision.  Although the RO denied the Veteran's claim of service connection for diabetes mellitus in a May 2016 rating decision, the Veteran to date did not file a notice of disagreement (NOD) with this determination.  Effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Here, the RO informed the Veteran that, if he did not agree with the decision, he needed to complete, sign, and return an (attached) VA Form 21-0958, NOD.  See RO letter to the Veteran, dated May 9, 2016.  In a letter in November 2016, VA reminded the Veteran of his right to file a NOD with the May 2016 rating decision.  At present, the Veteran has not returned VA Form 21-0958, NOD, with respect to his disagreement with the May 2016 rating decision denying him service connection for diabetes mellitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As for the issues for higher initial ratings for PVD of the right lower extremity and left lower extremity, the Board regrets the delay associated with this remand, especially considering that these matters were the subject of four previous remands dated in June 2011, November 2012, May 2013, and February 2015.  Another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist for the following reasons.  

First, the Veteran was last afforded a VA examination for PVD of his lower extremities in June 2013, which was signed by a VA physician in August 2013.  VA treatment records in June 2015 show that the Veteran reported having numbness and burning in his feet and lower legs due to his PVD.  In a November 2015 statement, the Veteran noted that PVD of his right lower extremity and left lower extremity increased in severity and that he now uses a walker in addition to a cane.  While he also indicated that his PVD increased in severity in part due to his diabetes mellitus, which is not a service-connected disability at this juncture, VA is precluded from differentiating between the symptoms of a service-connected disorder and those of a nonservice-connected disorder in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Moreover, the United States Cour of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

The Veteran's last examination of record is over three years old, and subsequent evidence shows that PVD of the right lower extremity and left lower extremity may have increased in severity since the June 2013 VA examination.  Thus, under the duty to assist, a new VA examination is necessary to determine the current level of severity of PVD of the right lower extremity and left lower extremity.  

Second, in May 2016 a memo from the Disability Adjudication Service indicated that the Veteran was applying for benefits with the Social Security Administration (SSA).  Accompanying the memo was an authorization form that the Veteran signed in April 2016 authorizing VA to disclose information to SSA.  As there may be underlying medical records at SSA that are relevant to the issues on appeal, an effort needs to be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, accord the Veteran an appropriate VA examination to determine the current level of severity of PVD of his lower extremities.  The claims file must be made available to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner should provide specific findings as to the ankle/brachial index of the Veteran's lower extremities. [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.]  The examiner should comment on the presence (including degree) or absence of diminished peripheral pulses, trophic changes, persistent coldness of the extremity, ischemic limb pain at rest, or deep ischemic ulcers.  The examiner should indicate whether the bilateral lower extremity disability is characterized by claudication on walking more than 100 yards, between 25 and 100 yards on a level grade at 2 miles per hour, or less than 25 yards on a level grade at 2 miles per hour.  

The examiner is asked to address all symptomatology associated with the Veteran's service-connected PVD of the right lower extremity and left lower extremity.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he/she should explain why. 

3. Readjudicate the claims for higher initial ratings for PVD of the right lower extremity and left lower extremity.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






(CONTINUED ON NEXT PAGE)

This matter must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

